                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JPMORGAN CHASE BANK, N.A. et al,                                 )
                                                                 )
                                        Plaintiffs,              )
                                                                 )       Case No. 18-cv-03447
         v.                                                      )
                                                                 )       Hon. Andrea R. Wood
BERNARD S. BLACK, et al,                                         )
                                                                 )
                                        Defendants.              )

              DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S. BLACK
                  AND SAMUEL BLACK’S RESPONSE TO PLAINTIFFS’
                 MOTION FOR AN ORDER REGARDING INTERPLEADER
               ASSETS, FOR A PERMANENT INJUNCTION AND DISCHARGE

         This Court should grant Plaintiffs’ Motion for an Order Regarding Interpleader Assets, for

a Permanent Injunction and Discharge with limited exceptions. Defendants and Counter-Plaintiffs

Bernard S. Black (“Bernard”) and Samuel Black (collectively, the “Trustees”) support Plaintiffs’

motion for an injunction against all parties restraining them from taking actions in other courts

affecting interpleader assets. The Trustees also do not object to discharging the Plaintiffs from

further participation in this case, subject to Plaintiffs continuing to be treated as parties for purposes

of responding to discovery, and for purposes of holding the trust assets in their current form, as set

forth below.

         The one area in which the Trustees object to Plaintiffs’ motion is with respect to the

disposition of the interpleader assets while this case remains pending. The Trustees respectfully

suggest that Plaintiffs should continue to hold the interpleader assets in the accounts in which they

currently are being held and in the form those assets currently are being held. To sell the securities

in the subject trust accounts now would impose hundreds of thousands of dollars in capital gains

taxes on the trusts, which otherwise could be deferred until the assets are sold, and likely avoided



{5094/00005/00641823.DOCX/2 }
entirely by offsetting them against trust expenses. That very large cost to the trusts, and effectively

to the beneficiaries of the trusts, should be balanced against the minimal cost to Plaintiffs of simply

holding the assets in their current form pending the resolution of this case. Reducing the assets to

cash would also deprive the beneficiaries of the expected return if the assets remain invested. For

example, assuming a five percent (5%) rate of return would mean a loss to the beneficiaries of an

additional $200,000 per year.

         For the foregoing reasons, the Trustees respectfully request that this Court grant Plaintiffs’

motion for injunctive relief as to the interpleader assets with the exceptions noted above, and

request that Plaintiffs continue to hold the assets in their current form, but be discharged from

liability for doing so.

                                                Respectfully submitted,

                                                BERNARD S. BLACK, individually and as Trustee
                                                of the 2013 Trust, the SNT and the Issue Trust, and
                                                SAMUEL BLACK, as Trustee of the 2013 Trust, the
                                                SNT and the Issue Trust


                                                By: /s/Brad S. Grayson
                                                     One of Their Attorneys




Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Samantha E. Weissbluth (ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847) 562-1400 (Tel.)
(847) 562-1422 (Fax)
bfeder@straussmalk.com
bgrayson@straussmalk.com




{5094/00005/00641823.DOCX/2 }
